Interview Summary
During a subsequent phone call on 12/8/2021 the attorney expressed that the applicant agreed with all issues proposed by the examiner. It was the examiner's intention to move forward with a notice of allowance, however, the attorney expressed the applicant refused to move forward with a notice of allowance. 
The examiner proposed amending claim 17 to recite:
“…second patterns configured to rotate with respect to the rotary shaft, the second patterns have the same shape as the first patterns, the second patterns being spaced apart from the first patterns in a direction of a rotation of axis of the rotary shaft and offset from the first patterns along a direction of rotation of the rotary shaft…”

The examiner proposed incorporating similar language into claims 1 and 11 to recited:
“…second patterns configured to rotate, the second patterns have the same shape as the first patterns, the second patterns being spaced apart from the first patterns in a direction of a rotation of axis and offset from the first patterns along a direction of rotation of the rotary shaft…”

During a follow-up call on 12/8/2021, as understood by the examiner:
The applicant agreed with the examiner's interpretation of the language of the final paragraph of claims 1 and 11 as discussed under 35 USC 112 above. 
The applicant agreed to the examiner's proposed amendments directed toward the second patterns to claims 1, 11, and 17. 
The attorney commented that the applicant did not agree to amendments in the last paragraph of claims 1 and 11 relating to "a maximum frequency and a minimum frequency". 
The attorney sought to confirm that no amendments were proposed to the last paragraph of claims 1 and 11, then again consult the applicant. The examiner confirmed no amendments were ever proposed regarding "a maximum frequency and a minimum frequency" and no amendments were proposed anywhere in the final paragraph of claims 1 and 11. The examiner only sought clarification regarding 
The attorney consulted the applicants again to reaffirm that no amendments were proposed to the last paragraph of claims 1 and 11. On 12/15/2021 the attorney confirmed the applicants once again refused to authorize a notice of allowance despite (1) already agreeing to the proposed amendments regarding the second pattern in claims 1, 11, and 17, (2) agreeing with the examiner's interpretation to the final paragraph of claims 1 and 11, and (3) acknowledging no other amendments were proposed. Since the applicant and examiner are seemingly in agreement in regards to every issue raised by the examiner, it is unclear why the applicant opposes a NOA. 
Therefore, the examiner is moving forward with a restriction requirement as proposed on 12/2/2021 since no agreement was reached regarding a notice of allowance despite a preliminary agreement regarding allowable subject matter. The examiner would withdraw the restriction requirement and move forward with a notice of allowance if the applicant were to once again agree to the previously proposed amendments to claims 1, 11, and 17.

/STEVEN L YENINAS/Examiner, Art Unit 2868